497 S.E.2d 283 (1998)
James Kevin CISSELL, Administrator of the Estate of Carla T. Cissell
v.
GLOVER LANDSCAPE SUPPLY, INC. and Robert C. Glover.
No. 356A97.
Supreme Court of North Carolina.
April 3, 1998.
Perry, Kittrell, Blackburn & Blackburn by Charles F. Blackburn, Henderson, for plaintiff-appellee.
Broughton, Wilkins, Webb & Sugg, P.A. by Charles P. Wilkins, Raleigh, for defendants-appellants.
PER CURIAM.
For the reasons stated in the dissenting opinion for the Court of Appeals by John, J., the decision of the Court of Appeals is reversed. The case is remanded to that court for further remand to the Superior Court, Vance County, for reinstatement of the judgment entered on the jury verdict in favor of defendants.
REVERSED AND REMANDED.